Case: 21-60877      Document: 00516433909         Page: 1    Date Filed: 08/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2022
                                   No. 21-60877                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darius D. Wright,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CR-94-2


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Darius D. Wright was arrested for being a felon in possession of a
   firearm after an officer discovered a shotgun in his car during a traffic stop.
   Wright filed a motion to suppress all evidence obtained during the traffic
   stop, arguing that the stop violated his Fourth Amendment rights. The
   district court denied that motion. Afterwards, Wright entered an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60877     Document: 00516433909            Page: 2   Date Filed: 08/16/2022




                                    No. 21-60877


   unconditional guilty plea, reserving no issues to raise on appeal. At
   sentencing, the district court found that Wright qualified as a “armed career
   criminal” within the meaning of the Armed Career Criminal Act (ACCA),
   meaning that Wright faced an imprisonment range of 15 years to life. The
   district court sentenced Wright to 204 months’ imprisonment, which was 16
   months above the Guidelines range.
          On appeal, the parties raise three issues: (1) Whether the district court
   erred by denying Wright’s motion to suppress; (2) Whether the district court
   erred in finding that Wright was a career offender under ACCA; and (3)
   Whether     Wright’s     above-guidelines       sentence   was    substantively
   unreasonable.
          The first issue is, as Wright concedes, waived. Wright entered a
   voluntary and unconditional guilty plea, which waived “all nonjurisdictional
   defects in the prior proceedings.” United States v. Wise, 179 F.3d 184, 186
   (5th Cir. 1999) (citing McMann v. Richardson, 397 U.S. 759, 766 (1970) and
   Busby v. Holman, 356 F.2d 75, 77 & n.3 (5th Cir. 1966)).
          As for the second issue, the parties focus on whether the district court
   properly concluded that Wright had three or more convictions that occurred
   on “occasions different from one another,” as required by ACCA. 18 U.S.C.
   § 924(e)(1). Wright says he didn’t because his two prior burglary convictions
   occurred on the same day, and that the PSR’s statement that the second
   burglary occurred four days later is impossible because he was already in jail
   on that date. Because the burglaries were committed on the same night with
   the same co-defendant, and because the two properties were only .7 miles
   apart, Wright argues that the burglaries were not committed on different
   occasions, citing the Court’s recent decision in Wooden v. United States, 142
   S. Ct. 1063 (2022). The Government responds that even if Wright is correct
   that the PSR contains a “scrivener’s error” and the burglaries occurred on




                                          2
Case: 21-60877        Document: 00516433909              Page: 3     Date Filed: 08/16/2022




                                          No. 21-60877


   the same day, the offenses still qualified as “separate occasions” as defined
   by Wooden.
           Both parties overlook a more fundamental issue: The district court
   relied on the PSR—and only the PSR—to find that Wright had the three
   requisite convictions. The Supreme Court held in Shepard v. United States,
   142 S. Ct. 1063 (2022), that district courts applying ACCA may only rely on
   “the statutory definition, charging document, written plea agreement,
   transcript of plea colloquy, and any explicit factual finding by the trial judge
   to which the defendant assented.” United States v. Fuller, 453 F.3d 274, 279
   (5th Cir. 2006), abrogated on other grounds by Wooden, 142 S. Ct. 1063; see also
   United States v. Young, 809 F. App’x 203, 210 (5th Cir. 2020) (per curiam)
   (same). “Thus, under Shepard, a district court is not permitted to rely on the
   PSR’s characterization of a defendant’s prior offense for enhancement
   purposes.” United States v. Garza-Lopez, 410 F.3d 268, 274 (5th Cir. 2005).
   We have examined the record, and nothing in the charging document nor the
   plea colloquy speak to this issue. Because no Shepard-approved documents
   are conclusive as to whether the predicate ACCA offenses occurred on
   separate occasions, Wilson’ s sentence must be vacated. See Fuller, 453 F.3d
   at 279–80 (vacating the defendant’s conviction because the Shepard-
   approved materials were inconclusive); Young, 809 F. App’x at 210, 213
   (same). 1
                                      *        *         *
           Wright’s conviction is AFFIRMED. We VACATE the sentence
   and REMAND for resentencing.



           1
             Because we hold that the Government failed to proffer cognizable evidence
   proving that Wilson’s prior convictions occurred on separate occasions, we need not reach
   the issue of whether the above-guidelines sentence was substantively unreasonable.




                                               3